


Exhibit 10(b)(2)




February 10, 2012 Amendment to
Commerce Bancshares, Inc. 1987 Non-Qualified Stock Option Plan




A new Section 6(n), which reads as follows, shall be added:
“(n) Repricing of Options. Notwithstanding any provision of this Plan other than
Section 7.1, the Company may not reprice, replace or regrant an outstanding
Option either in connection with the cancellation of such Option or by amending
an Award Agreement to lower the exercise price of such Option. This prohibition
includes the inability to cancel an Option at a time when its exercise price is
equal to or greater than the fair market value of the underlying Shares in
exchange for cash, another Award or other consideration.”




